OPINION — AG — ** MILEAGE — COMPENSATION ** (1) THE COUNTY ASSESSOR COMING WITHIN THE PURVIEW OF SECT. 1, CHAPTER 1AB, IS ENTITLED TO RECEIVE EXPENSES SUCH AS ARE SET FORTH IN THE 68 O.S. 15.19 [68-15.19], AND IN ADDITION THERETO HE IS ENTITLED TO RECEIVE " TEN CENTS($.10) FOR EACH MILE TRAVELED BY HIM ON OFFICIAL BUSINESS AS PROVIDED BY LAW (NOT " SIX CENTS ($.60) PER MILE "), REGARDLESS AS TO WHETHER SAID TRAVEL IS IN HIS PRIVATELY OWNED AUTOMOBILE OR IN ANY OTHER CONVEYANCE ". (PER DIEM, TRAVEL EXPENSES LODGING, MEALS) CITE: 19 O.S. 180.47 [19-180.47] 68 O.S. 15.19 [68-15.19] (FRED HANSEN)